Citation Nr: 1533304	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  06-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anger, insomnia, inability to control temper, and memory loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1989 to July 1996 and from September 2008 to September 2009.  He also served on active duty for training (ACDUTRA) from April 2006 to August 2006 and from November 2006 to April 2008.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2006, the Veteran requested a hearing before the Board sitting in Atlanta, Georgia.  The Veteran, however, failed to appear as scheduled in August 2008, and no request for postponement or rescheduling was received.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d).

The Veteran's appeal was first before the Board in May 2009, when the Board remanded with instruction to provide the Veteran with VA examinations to evaluate his knees and mental health.  Accordingly, VA examinations were conducted October 2009.  The matter was again before the Board in December 2010 and in October 2012.  At both times, the Board remanded the case to obtain service records and service treatment records related to the Veteran's periods of service and ACDUTRA which occurred after he filed the underlying claim.  The Board finds that the VA examinations were adequate and that sufficient effort has been made to obtain the Veteran's records, and the Board is therefore satisfied that the instructions in its remands of May 2009, December 2010, and October 2012 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).







FINDINGS OF FACT

1.  The Veteran's current bilateral knee disability, identified as chondromalacia patella, is related to active duty service.

2.  Any acquired psychiatric disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the bilateral knee chondromalacia patella have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, claimed as anger, insomnia, inability to control temper, and memory loss, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2003 and March 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  



As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records from his initial period of service have been obtained, and the Veteran has not identified any relevant private medical records.  

The Board notes that the Veteran's service treatment records from his periods of ACDUTRA and second period of active duty are not associated with the claims file.  In an April 2011 letter, the Veteran was informed that VA had been unable to obtain these service treatment records, and that any relevant evidence from that time period should be submitted if available.  The Board is mindful that, in a case such as this where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided VA examinations of his knees.  The Board finds that this examination and its associated report was adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA attempted to provide the Veteran with a VA mental health examination.  When the Veteran reported and found out it was a mental health examination, he explained that he suffered from no current mental health condition and declined to be examined.  The Board construes this as analogous to failure to report for an examination and finds that VA fulfilled its duty to assist.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 Board. App. 190 (1991) (duty to assist is not one-way street).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Knees

The Veteran claims service connection for a bilateral knee condition.  

Service treatment records reflect that the Veteran was examined and treated for left knee pain in July 1990, April 1991, October 1995, and for bilateral knee pain in November 1993.  The Veteran reported no specific trauma but complained of chronic knee pain and occasional locking.  An x-ray in 1995 was normal.  One examiner diagnosed poor quadriceps development, and other examiners diagnosed patellofemoral pain syndrome.  The Veteran reported the chronic knee pain and locking on physical examinations in 1994 and at the time of discharge in 1996.  However, examiners on both occasions did not diagnose a chronic disorder or find that the symptoms were disqualifying for further service. 

VA treatment records reflect that at a rheumatology consultation in March 2004, the Veteran reported stiffness and pain in his knees with occasional locking.  He also reported that he was able to run for exercise.  The physician noted normal range of motion with no inflammation or crepitus.  No chronic disorder was diagnosed.  In May 2004, a VA therapist noted the Veteran's reports of continued knee pain and that he no longer could run.  In September 2004, a physician diagnosed knee arthralgia and prescribed medication but no X-rays were obtained.

The Veteran underwent a VA examination in October 2009.  The Veteran reported pain in the front of both knees, slightly worse in the right.  He cannot squat, and overdoing any other activity also causes pain.  Sometimes his knees hurt for no reason, and the Veteran suspected this was because of the angles into which he puts them.  Knees had not given way, but had locked.  The Veteran reported that his condition had existed since the mid-1990s.  The examiner observed a normal brisk gait.  There was no current pain.  Extension was full to 0 degrees and flexion was to 135 degrees in both knees.  On repetition there was no evidence of pain, weakness, instability, or incoordination.  There was no instability.  There was crepitus that was not painful.  X-rays were normal.  The examiner concluded that while the Veteran suffered knee pain during service, it abated and was not reflective of any underlying disability.  The examiner ordered MRIs before rendering an opinion.  In December 2009, after reviewing the MRIs, the examiner opined that they were normal for his age.

The November 2009 MRI report on which the examiner's opinion was based diagnosed in the right knee small joint effusion and minimal popliteus tendon bursal fluid, minimal degenerative signal changes in the posterior horn medial meniscus without focal tear, and very minimal chondromalacia patella medial facet.  The report diagnosed in the left knee no evidence of internal derangement of the knee, and small joint effusion with minimal prepatellar subcutaneous edema.  

VA treatment records include a December 2009 note in which the Veteran reported that his knees hurt, bothering him mostly when he squats.  He reported that his knees lock up.  His physician diagnosed knee arthralgia.  At a January 2010 physical therapy consultation, the Veteran reported knee arthralgia among other conditions.  He reported that he can no longer run for exercise due to knee pain.  Knee pain was intermittent, rated 4-5/10 when walking, running, and standing up after prolonged sitting.  Stiffness occurred when sitting or standing too long.  The physical therapist found full range of motion without effusion, no tenderness to palpations, and no instability.  Muscle strength was full.  Crepitus was present.  The physical therapist noted that the abovementioned MRIs showed minimal chondromalacia patella.  

The Board finds the evidence sufficient to establish that the Veteran has a current bilateral knee disability.  The medical evidence demonstrates that the Veteran suffers from varying and multiple symptoms and pathologies affecting the knees, including: crepitus, effusion, arthralgia, minimal degenerative changes, and chondromalacia patella; he received physical therapy to address these problems.      While the VA examiner observed that the Veteran's knees were normal for his age, the facts are that these conditions were diagnosed nearly immediately after the Veteran was discharged from his most recent period of active duty.  No service treatment records from this period are available, and as discussed above, there is no evidence of a chronic knee disability prior to this latter period of active duty.  For these reasons, and upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that a bilateral knee disability, manifested by chondromalacia patella, is related to active duty service.  Service connection is therefore granted.

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, claimed as anger, insomnia, inability to control temper, and memory loss.

Service treatment and personnel records reflect that the Veteran received counseling for unidentified reasons in March 1992 and attended a course of counseling entitled "Help Against Violent Expressions" in February and March 1996.  However, no behavioral symptoms such as insomnia, memory loss, or inability to control anger were reported by the Veteran or noted by a physician on a June 1996 discharge examination. 

In correspondence in July 2002, the Veteran's mother stated that she observed that the Veteran had become more impatient, aggressive, and withdrawn from his family since his military service.  

VA treatment records reflect that in February 2002, a VA psychologist noted avoidance and numbing symptoms, bouts of insomnia and irritability, loss of concentration, and hypervigilance.  The psychologist ruled out posttraumatic stress disorder (PTSD) but noted that the symptoms may be associated with depression.  In March 2004, a VA primary care examiner noted that the Veteran denied being depressed and did not desire further treatment.  In September 2004, a VA psychiatrist noted the Veteran's reports of insomnia, difficulties with concentration, and an inability to control his temper.  The Veteran reported that he was involved in frequent fights in the Army and was confrontational with people in authority.  The Veteran denied feelings of depression.  However, the psychiatrist diagnosed depressive disorder and recommended anger management.  

The Veteran was scheduled for a VA examination in October 2009.  On arrival, when told that the examination was for mental health issues, the Veteran denied that he had submitted any claim for mental health issues.  The examiner pointed out that the Veteran had filed a claim for anger, insomnia, poor temper control, and memory issues.  The Veteran replied that he no longer experienced those symptoms, and that his recent tour in Iraq had helped him.  He denied experiencing any mental health problems, and declined to take part in the examination.

In a July 2012 brief, the Veteran's representative stated that the Veteran suffers from symptoms of PTSD.

The Board finds that the evidence weighs against a finding that any mental health condition suffered by the Veteran is related to service.  The Board recognizes that his mother has stated that service changed the Veteran's mental health, and there is medical evidence of mental health issues.  Although one treating psychologist has stated that symptoms were suggestive of depression and another diagnosed the Veteran with depressive disorder, the Veteran maintained his denial of experiencing depression and did not submit to further treatment or analysis to allow a determination of etiology or a confirmation of diagnosis.  Similarly, the Veteran declined a VA mental health examination.  In the face of his continued opposition to mental health analysis and treatment, the Board finds insufficient evidence to establish any etiology for his mental health condition without speculation.  

The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The Board notes, however, that the Veteran has not stated that he suffered from any mental health condition during his more recent periods of duty, and the October 2009 VA examination at which he denied mental health problems was just weeks after discharge, stating essentially that serving in Iraq improved his mental health.  

For these reasons, the Board finds that the evidence weighs against a finding that any mental health condition suffered by the Veteran is related to service, and service connection must therefore be denied.  


ORDER

Service connection for a bilateral knee condition is granted.

Service connection for an acquired psychiatric disorder, claimed as anger, insomnia, inability to control temper, and memory loss, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


